UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 00-20306
                          Summary Calendar


                      WESTGREEN HOLDINGS, LLC,

                                                 Plaintiff-Appellant,


                               VERSUS


               M.G.A., INC. d/b/a MOVIE GALLERY, INC.,

                                                 Defendant-Appellee.



           Appeal from the United States District Court
                for the Southern District of Texas
                           (H-98-CV-520)
                         September 22, 2000


Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

      Plaintiff-appellant Westgreen Holdings (Westgreen) appeals

from the district court’s grant of summary judgment to defendant-

appellee M.G.A., Inc. (MGA), and the final judgment issued pursuant




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 00-20306
                                 -2-

thereto,   dismissing    Westgreen’s       breach   of    contract    and

misrepresentation claims against MGA.

     After reviewing the briefs and the record presented for our

scrutiny, we conclude that the district court was correct in

granting   summary   judgment   to   the    defendant    dismissing   the

plaintiff’s claims and causes of action with prejudice.               The

district court’s order is particularly thorough, scholarly, and

well-executed.   For the reasons assigned by the district court, we

AFFIRM.